         Case 6:20-cv-00982-ADA Document 35 Filed 08/13/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A
 BRAZOS LICENSING AND                                 CIVIL ACTION 6:20-cv-00980-ADA
 DEVELOPMENT,                                         CIVIL ACTION 6:20-cv-00981-ADA
           Plaintiff,                                 CIVIL ACTION 6:20-cv-00982-ADA

 v.

 CANON INC.,
           Defendant.


 CANON INC.,
           Third-Party Plaintiff,                     CIVIL ACTION 6:20-cv-00980-ADA

 v.

 NXP USA, INC.,
            Third-Party Defendant.




      JOINT STIPULATION CONCERNING PRE-MARKMAN DEADLINES AND
                   CONSOLIDATED MARKMAN BRIEFING

TO THE HONORABLE COURT:

       Plaintiff WSOU Investments, LLC (“WSOU”) and Defendant Canon Inc. (“Canon”)

(collectively, the “Parties”) submit this Joint Stipulation to memorialize their agreement to adjust

the Scheduling Order and agreement on consolidated Markman briefing. The Parties have

agreed to adjust the Scheduling Order to afford the Parties more time to prepare for Markman,

and to better align the case schedule with the Court’s OGP. Importantly, the adjusted dates do

not affect dates that would affect the Court (i.e., the Markman hearing date). The Parties have

jointly agreed to modify the schedule as follows:


                                                1
            Case 6:20-cv-00982-ADA Document 35 Filed 08/13/21 Page 2 of 3




          Defendant’s Opening Claim Construction brief: August 23, 2021

          Plaintiff’s Response Claim Construction brief: September 13, 2021

          Defendant’s Reply Claim Construction brief: September 27, 2021

          Plaintiff’s Sur-Reply Claim Construction brief: October 11, 2021

          Joint Claim Construction Statement deadline: October 14, 2021

          Technical Tutorial deadline: October 25, 2021

          Additionally, the Parties have reached an agreement concerning the number of terms and

page limits to govern Markman briefing across the above-captioned cases. The agreement

reached by the parties is set forth as follows: one consolidated brief limited to 12 terms, 40 pages

for opening and response briefs, and 15 pages for reply and sur-reply briefs.1

Date: August 13, 2021                                  Respectfully submitted,

                                                        /s/ Jonathan K. Waldrop
                                                       Jonathan K. Waldrop (CA Bar No. 297903)
                                                       (Admitted in this District)
                                                       jwaldrop@kasowitz.com
                                                       Darcy L. Jones (CA Bar No. 309474)
                                                       (Admitted in this District )
                                                       djones@kasowitz.com
                                                       Marcus A. Barber (CA Bar No. 307361)
                                                       (Admitted in this District)
                                                       mbarber@kasowitz.com
                                                       John W. Downing (CA Bar No. 252850)
                                                       (Admitted in this District)
                                                       jdowning@kasowitz.com
                                                       Heather S. Kim (CA Bar No. 277686)
                                                       (Admitted in this District)
                                                       hkim@kasowitz.com
                                                       Jack Shaw (CA Bar No. 309382)
                                                       (Admitted in this District)
                                                       jshaw@kasowitz.com
                                                       KASOWITZ BENSON TORRES LLP
                                                       333 Twin Dolphin Drive,
                                                       Suite 200 Redwood Shores,
                                                       California 94065

1
    Canon reserves its rights to seek consolidation of the above-captioned cases on all issues.


                                                  2
        Case 6:20-cv-00982-ADA Document 35 Filed 08/13/21 Page 3 of 3




                                         Telephone: (650) 453-5170
                                         Facsimile: (650) 453-5171

                                         Mark D. Siegmund (TX Bar No. 24117055)
                                         mark@waltfairpllc.com
                                         LAW FIRM OF WALT FAIR, PLLC
                                         1508 N. Valley Mills Drive
                                         Waco, TX 76710
                                         Telephone: (254) 772-6400
                                         Facsimile: (254) 772-6432

                                         ATTORNEYS FOR PLAINTIFF WSOU
                                         INVESTMENTS, LLC d/b/a BRAZOS
                                         LICENSING AND DEVELOPMENT


Date: August 13, 2021                    Respectfully submitted,

                                         /s/ John M. Jackson
                                         John M. Jackson (Texas Bar No. 24002340)
                                         jjackson@jw.com
                                         JACKSON WALKER, LLP
                                         2323 Ross Avenue, Suite 600
                                         Dallas, TX 75201
                                         Tel: (214) 953-6000
                                         Fax: (214) 953-5822

                                         Joseph A. Calvaruso (pro hac vice)
                                         jcalvaruso@orrick.com
                                         Richard F. Martinelli (pro hac vice)
                                         rmartinelli@orrick.com
                                         ORRICK, HERRINGTON & SUTCLIFFE LLP
                                         51 West 52nd Street
                                         New York, NY 10019-6142
                                         Tel: (212) 506-5000
                                         Fax: (212) 506-5151

                                         ATTORNEYS FOR DEFENDANT
                                         CANON INC.




                                     3
